Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “On the contrary, the voids described in Tanoe are simply based on a non-woven structure. In the case of nonwovens, either A) the voids exist only inside the sheet, or B) the openings, any, are B1) mainly composed of several openings leading to one internal void, or B2) the openings, if any, are not connected from front to back.”
2.	The Examiner respectfully submits that given that Tanoe discloses having “voids” that make it “porous”, as shown above in the previous rejection. When the term “void” is used in conjunction with “porous” and “porosity” it inherently entails the sheet having openings, i.e. open voids. If the term “void” was not used alongside being porous and porosity, then it could be a closed-void, or a blind-void, which is more similar to an indentation or internal gap/crevice/slit, etc. Moreover, prior art teaches that when the methods of forming voids found in Tanoe are used, namely, injection of gas or foaming agents, lead to open-cell voids in nonwoven fabrics used in acoustical panels (see USPA_20040231916_A1: Title, Claims 24, 82). As such, the Examiner takes the position that the “voids” found in Tanoe are inherently open and thus fulfill the claimed limitation of being “openings” (i.e. through-holes) as explained in the affidavit.
3.	Applicants state: “However, as explained above, the instant claims require numerous though holes, which refer to openings where the front opening and the back opening are connected one to one. The voids (porosity) rate in the sheet-like material of Tanoe are due to or derived from foaming and not brought about by any openings or punching.”
4.	The Examiner respectfully submits that the claims are directed to a claim product, with no product-by-process limitations.
5.	Applicants state: “Tanoe describes sound insulation m addition to vibration damping, as the reason for placing the voids. In this regard, Tanoe describes, “[i]ts porosity is particularly important, and remarkable vibration damping and sound insulation properties can be obtained when the porosity is between 40 and 80%." If the void here is an opening like a through-hole, sound will pass through and no sound insulation effect will be achieved. Thus, the void m Tanoe refers to a void that is closed in the outside, and is not an opening or a through-hole. A person of ordinary skill in the art would have known that even if Tanoe has voids that make it porous, Tanoe could not and should not have through-holes as instantly claimed.”
6.	The Examiner respectfully submits that the combination of having “voids” and being “porous” would lead one of ordinary skill in the art to conclude that the pores are indeed through-hole. As for Applicants’ assertion that because it is being used for sound insulation it would then be counterintuitive to have through-holes, the Examiner submits that this will not overturn what appears to be a clear disclosure regarding having through-holes. Moreover, there are instances of sound-attenuation layers having through-holes. See for example: CN_203726926 (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 14, 2022